DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2022 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments filed 7/07/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-18 and 21 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for estimating a total sleep time comprising an actigraph mounted on the patient’s body during sleep and a processor for performing the steps of receiving patient actigraphy signals during the monitoring session, filtering the actigraphy signals to a predetermined frequency range of normal gross body movement, partitioning the filtered actigraphy signals into a plurality of overlapping epochs, determining a sleep/wake state of each epoch of processed actigraphy signals, and computing an estimate of the total sleep time from the sleep wake state of each epoch, wherein computing the estimate of total sleep time comprises counting a number of filtered actigraphy signal contained within each epoch determined not to be wake and dividing the number of filtered actigraphy signals by the sampling frequency of the actigraph. The sleep/wake determination is performed by computing an activity count in each overlapping epoch, and comparing a ratio of the activity of two overlapping epochs to an activity threshold, determining patient is awake if above the activity threshold. 
The closest prior art of record is Gartenberg et al (US 2014/0371547) (“Gartenberg”) in view of Hwang et al (“Sleep Period Time Estimation Based on Electrodermal Activity”) and further in view of Heneghan et al (US 2009/020397 2) (“Heneghan”) and further in view of Van Someren et al (US 2010/0100004) (“Van Someren”) and further in view of Mollicone et al (US 2012/023241 4) (“Mollicone”) as noted in Applicant IDS dated 11/09/2017 and further in view of Mathie etal (US 2006/0270949) (“Mathie”).
Gartenberg teaches a worn sleep analyzer utilizing has actigraphy data comprising filtering actigraphy data, determining a sleep and wake state by the filtered actigraphy data, where determining a sleep and wake state comprises determining activity count for epochs, comparing activity counts across epoch with a threshold, and determining sleep by comparison. Further, Gartenberg acknowledges that actigraphy data could be applied to total sleep time.
Hwang teaches sleep wake transitions can be determined by a dataset comparison of a ratio of adjacent epochs. Hwang performs this with electrodermal activity, which reflects similar behavior to activity count during sleep.
Heneghan is actigraphy sleep monitor teaching to filter for normal gross body movement.
Van someren teaches an actigraphy-based sleep analyzer and teaches that epochs can be partitioned into overlapping epochs.
Mollicone teaches that sleep time can be determined from adding individual time samples of “not awake” data.
Mathie teaches that determining a classified time duration by counts includes counting the number and dividing by the sampling frequency.

Yet their combined efforts do not fairly teach or suggest a ratio of activity counts of two overlapping epochs as the comparison point for an activity threshold representing an awake state. Further, the number of references and obviousness statements to reject the claim amount to hindsight reasoning.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791